Title: Editorial Note
From: 
To: 

editorial note: The following weather diary for the first five months of 1780 was kept at Morristown, N.J., during GW’s second winter encampment there during the Revolution. It is one of the two surviving diaries for the war period. It represents one of the earliest instances of GW’s interest in keeping a weather record while away from Mount Vernon. The manuscript is neat, uniform, showing some attempt at decorative lettering, and appears to be copied from an earlier original. Because it shares some calligraphic characteristics with the 1781 diary, we assume that both were rendered into fair copies by GW after 1781—probably after the war. In terms of hardship and the bitterly cold weather, the winter at Morristown (1779–80) was the story of the earlier Valley Forge experience all over again. Many persons who lived through both encampments declared that it was far worse. The blizzard of 2–4 Jan. was one of the most severe on record, with high winds and heavy drifts. Although GW shows little inclination to dwell upon the rigors of the storm in his notations for early January, his correspondence adds a few details. He wrote to Congress 5 Jan. that the late violent storm “has so blocked up the Roads that it will be some days before the scanty supplies in this quarter can be brought to Camp” (DNA:PCC, Item 152). And to the Magistrates of New Jersey, 8 Jan.: “The distress we feel is chiefly owing to the early commencement and uncommon rigor of the Winter, which have greatly obstructed the transportation of our supplies” (DLC:GW). As spring approached, GW looked back on a period of remarkable travail and wrote to Lafayette, 18 Mar.: “The oldest people now living in this Country do not remember so hard a Winter as the one we are now emerging from. In a word, the severity of the frost exceeded anything of the kind that had ever been experienced in this climate before” (DLC:GW).  He was describing the only winter in recorded American history during which the waters around New York City froze completely and closed down navigation for several weeks. Jefferson reported that Chesapeake Bay froze solid from its head to the mouth of the Potomac (LUDLUMDavid M. Ludlum. Early American Winters, 1604-1820. Boston, 1966., 111–18).